DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-15, and 26-29 are allowed.
Claims 4, 16-25 and 30-35 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1,
13, and 26 are allowed because the prior arts made of record in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the method of:
“…receiving from the radio station one or more first downlink signalling messages including secondary cell (SCell) configuration for carrier aggregation and adding one or more SCells in the carrier aggregation, the one or more SCells being initially in a deactivated state;
receiving from the radio station one or more second downlink signalling messages including an activation instruction and activating part or all of the one or more SCells in accordance with the activation instruction;
deactivating, upon receiving a third downlink signalling message including an information element indicating that a first uplink control channel is to be configured in a first SCell that has already been added in accordance with the SCell configuration or is to be newly added, where the first uplink control channel is to be used to transmit, from the radio terminal to the radio station, uplink control information (UCI) for at least one SCell including the first SCell, one or more activated SCells in an activated state among the at least one SCell; and
deactivating, when the UCI for any one of the at least one SCell has been transmitted by the radio terminal on a primary cell (PCell) or on a second SCell different from the at least one SCell before receiving the third downlink signalling message, one or more third SCells that are different from the at least one SCell and whose UCI is transmitted on the PCell or on the second SCell.”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462